Citation Nr: 1637440	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-48 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with arthritis (a low back disability) prior to July 18, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1981 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted entitlement to service connection for a low back disability and assigned an initial rating of 10 percent.

In a September 2014 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 20 percent for a low back disabiltiy beginning on July 18, 2014.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The appeal was remanded by the Board in a May 2014 decision.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's low back disability has been manifested by flexion of the thoracolumbar spine of 30 degrees or less, and did not manifest in unfavorable ankylosis of the thoracolumbar spine or entire spine or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claim for an increased rating for a low back disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was afforded VA examinations in October 2007, July 2008, and July 2014.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to a higher initial rating for a low back disability is thus ready for consideration on the merits.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

It is possible for a Veteran to have overlapping disabilities which are attributable to distinct diseases or injuries.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).



Increased Initial Rating for a Low Back Disability - Analysis

The Veteran has been assigned a 10 percent initial disability rating for his low back disability prior to July 18, 2014, and a 20 percent rating thereafter.  He asserts that a higher rating is warranted.  The low back disability is currently rated by analogy under 38 C.F.R. § 4,71a, DC 5242-5243, applicable to degenerative arthritis of the spine and intervertebral disc syndrome.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4) instructs to round each range of motion measurement to the nearest five degrees. Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003. Id.

DC 5003 provides that when limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion. Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003. The lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints for these purposes. See 38 C.F.R. 
§ 4.45(f).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran was afforded a pre-discharge VA examination in October 2007.  The examination report indicated that there was no evidence of radiating pain on movement.  There was no muscle spasm or tenderness.  The straight leg raising test was negative bilaterally.  There was no ankylosis of the lumbar spine.  Flexion was 90 degrees.  However, the Board notes that the VA examiner did not note whether there was pain on movement and, if so, the point at which pain began.  The VA examiner indicated that the range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no abnormal findings noted on examination of the peripheral nerves.  X-rays showed degenerative arthritis of the lumbar spine and bilateral facet joint arthrosis.  The VA examiner diagnosed the Veteran with lumbar spondylosis with arthritis.

The Veteran was afforded a VA examination in July 2008.  He reported experiencing low back pain.  He indicated that walking one mile produced pain to a level four in the lower back, as did standing for one hour.  Sitting for one hour or navigating steps produced pain to a level two. Repetitive bending at the waist produced pain to a level six.  The Veteran reported constant back pain at a level two, and flare-ups over a level two to a level six with any type of bending at the waist.  However, the pain during flare-ups would resolve if he stopped and rested.  He did not use any back brace or assistive devices.  The Veteran denied any redness, warmth, tenderness, stiffness, weakness, or instability in his back.  He denied being put on bed rest or hospitalized for his low back.  He stated that his low back disability did not interfere with his activities of daily living.  He reported developing numbness and tingling radiating down the lateral aspect of the right leg in October 2007.  The radicular symptoms lasted two or three months and occurred on a daily basis.  However, the radicular symptoms resolved with physical therapy, and have not recurred.

The July 2008 VA examination report stated that the Veteran had 90 degrees of forward flexion with pain beginning at 30 degrees.  There was increased pain with repetitive motion, but no increased weakness, decreased endurance, or incoordination following repetitive motion testing.  He had no additional loss of range of motion following repetitive motion testing.  The VA examiner diagnosed the Veteran with lumbar spondylosis L4-L5, lumbar strain, lumbago, spondylolisthesis, and facet syndrome, with lumbar radicular symptoms down the right leg which had resolved.

The Veteran was afforded a VA examination in July 2014.  He reported worsening low back pain and less mobility and flexibility of the lumbar spine since the July 2008 VA examination.  He denied any further right lower extremity radiculopathy symptoms or flare ups and stated that this radiculopathy resolved in late 2007 or early 2008.  The Veteran reported intermittent flare-ups with forward bending, picking up 20-30 pound objects, yardwork, washing the car, and prolonged sitting.  He reported that the flare-up occurs the following day after the physical activity.  He described the flare-up as a stabbing or sharp pain at an eight out of 10 in severity.  He also reported having intermittent flare ups of pain with forward bending to put his shoes and socks on and off.

The VA examiner indicated that flexion was 75 degrees, with objective evidence of painful motion beginning at 35 degrees.  There was no additional loss of range of motion after repetitive use testing.  However, the Veteran did have les movement than normal and pain on movement after repetitive use.  The Veteran also had localized tenderness or pain to palpation of the left lumbar paraspinal area, and muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes were all normal, as was the sensory examination.  The straight leg raising test was negative bilaterally.  There was no radicular pain or any other signs or symptoms of radiculopathy.  There was no ankylosis of the spine, or neurological abnormalities related to the low back disability.  The VA examiner opined that the Veteran did not have IVDS.  The VA examiner also opined that with increased repetition over time it was expected that there would be increased loss in functionality or range of motion during flare-ups or when the joint was used over a period of time, resulting in an additional five to 10 degree decrease in forward flexion.

Based on the above, the lay and medical evidence of record establishes that the Veteran's low back disability warrants a rating of 40 percent, and no higher, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  The July 2008 VA examination indicated that pain began with 30 degrees of flexion.  The July 2014 VA examination indicated that pain began at 35 degrees of flexion, with an expected additional five to 10 degree decrease in range of motion upon flexion during flare-ups.  This limitation of flexion is consistent with the criteria for a 40 percent disability rating, as the forward flexion is 30 degrees or less.  The October 2007, July 2008, and July 2014 VA examination reports all indicated that the Veteran had no ankylosis.  Therefore, the Board finds that the Veteran does not have unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine.  The lay and medical evidence of record indicates that the Veteran has experienced consistent pain and frequent incapacitating flare-ups.  The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a disability rating in excess of 40 percent is not warranted. 

Although the record contains reports that the Veteran experienced pain during movement testing, such findings do not provide for rating in excess of 40 percent in this case.  Pain during range of motion testing was indicated in the July 2008 and July 2014 VA examination reports.  In addition, none of the VA examination reports address whether range of motion testing included passive and active motion and weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  However, the Board notes that the Veteran does not have unfavorable or favorable ankylosis.  The DeLuca factors go to additional loss of function caused by limitation of motion of the entire thoracolumbar spine or the entire spine, and the Veteran is already receiving the maximum schedular rating for limitation of range of motion without unfavorable or favorable ankylosis.   Therefore, a 40 percent rating under DC 5242 and 38 C.F.R. § 4.59 is appropriate, and a higher rating is not warranted.

Neither the October 2008 nor July 2008 VA examination reports indicated that the Veteran had IVDS, and the July 2014 VA examination report specifically stated that the Veteran did not have IVDS. For this reason, the Board finds that a disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted, and the Veteran's low back disability is properly rated under DC 5242. See 38 C.F.R. § 4.71a.  There is no prejudice to the Veteran in changing the applicable diagnostic code.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for the Veteran to receive a higher rating than he would receive under DC 5003 for degenerative arthritis.   The maximum schedular rating under DC 5003 is 20 percent, which is less than the 40 percent disability rating being granted to the Veteran based on the General Rating Formula for Diseases and Injuries of the Spine.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports an initial disability rating of 40 percent for a low back disability, for the entire rating period on appeal. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).

With respect to the Veteran's claim for a higher evaluation of his low back disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595

During the July 2008 and July 2014 VA examinations, the Veteran reported a history of right lower extremity radicular pain in October 2007 and indicated that the radicular symptoms had resolved after a few months.  An August 2008 private treatment record indicated that the Veteran had experienced radicular symptoms while in service, but that they had resolved without leaving any numbness or weakness.  An April 2009 private treatment record indicated that the Veteran had experienced right lower extremity shooting pain in the prior two months, and diagnosed him with radiculopathy secondary to the low back disability and sensory neuropathy of unknown etiology.  The November 2007, July 2008, and July 2014 VA examination reports all indicated that the Veteran did not have radicular pain or symptoms of radiculopathy.  While the record contains some evidence of radiculopathy of the right lower extremity and neuropathy, these symptoms were temporary and quickly resolved.  Therefore, the Board finds that no separate rating for radiculopathy is warranted.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports an initial disability rating of 40 percent for a low back disability, for the entire rating period on appeal. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain, stiffness and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's low back disability is manifested by symptoms of limitation of motion, painful motion, fatigability and pain on standing, bending, or sitting. The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


ORDER

For the entire rating period on appeal, an initial rating of 40 percent for a low back disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


